DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 17/510,084 filed on 010/25/2021 is presented for examination. As per the remarks of 11/24/2021, a preliminary amendment indicates that claims 1-20 are cancelled. Claims 21-40 are added’ claims 21-40 are pending in the current application for examination.
DOUBLE PATENTING
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to: 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 21 is rejected on the ground of non-statutory double patenting over claim 1 of U.S. Patent No. US 11,155,174 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: a fueling system, comprising: an electric vehicle (EV) charging station; a non-charging fueling station for types of vehicles other than EVs; and an integrated fuel management system coupled to the EV charging station and to the non-charging fueling station; wherein the integrated fuel management system is operable for receiving first state information from the EV charging station. The patented application anticipates the instant application claimed.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claim 21 of instant application: 17/510,084
Claim 8 of paten’d application US 11,155,174
An integrated fuel management system, comprising: a switching unit coupled to an electric vehicle (EV) charging station; a computer system; a first control unit coupled to the switching unit and operable for providing state information for the EV charging station to the computer system; and a second control unit coupled to a non-electric fueling station for types of vehicles other than EVs, wherein the second control unit is operable for providing state information for the non-electric fueling station to the computer system, and wherein the computer system is operable for displaying the state information for the EV charging station and for displaying the state information for the non-electric fueling station.
  A system, comprising: an electric vehicle (EV) charging station comprising: a first control unit; a switching unit; and a plurality of output connections couplable to a plurality of EVs; a non-charging fueling station comprising a second control unit; and an integrated fuel management system coupled to the EV charging station and coupled to the non-charging fueling station; … wherein the charging procedure comprises directing the charging current to the output connections… wherein the first control unit is operable for sending state information for the EV charging station to the integrated fuel management system, and wherein the second control unit is operable for sending state information for the non-charging fueling station to the integrated fuel management system.

Claims 22-28 are dependent on rejected claim 21, hence all rejected, at least, for their dependency on rejected claim.
Claim 29 of instant application: 17/510,084
Claim 8 of paten’d application US 11,155,174
A fueling system, comprising: an electric vehicle (EV) charging station; a non-charging fueling station for types of vehicles other than EVs; and an integrated fuel management system coupled to the EV charging station and to the non-charging fueling station; wherein the integrated fuel management system is operable for receiving first state information from the EV charging station, for receiving second state information from the non-charging fueling station, and for generating a graphical user interface (GUI) configured to present information comprising the first state information and to present information comprising the second state information.
  A system, comprising: an electric vehicle (EV) charging station comprising: a first control unit; a switching unit; and a plurality of output connections couplable to a plurality of EVs; a non-charging fueling station comprising a second control unit; and an integrated fuel management system coupled to the EV charging station and coupled to the non-charging fueling station; … wherein the charging procedure comprises directing the charging current to the output connections in round-robin fashion one at a time, wherein the first control unit is operable for sending state information for the EV charging station to the integrated fuel management system, and wherein the second control unit is operable for sending state information for the non-charging fueling station to the integrated fuel management system.

Claims 30-35 are dependent on rejected claim 29, hence all rejected, at least, for their dependency on rejected claim.
Claim 36 of instant application: 17/510,084
Claim 15 of patent’d app. US 11,155,174
A system, comprising: a processor; and memory coupled to the processor, the memory comprising computer-executable instructions that, when executed, perform a method of integrated fuel management, the method comprising: receiving state information for an EV charging station; receiving state information for a non-charging fueling station; and generating a graphical user interface configured to present information comprising the state information for the EV charging station and configured to present information comprising the state information for the non-charging fueling station.
  A system, comprising: a processor; and memory coupled to the processor, the memory comprising computer-executable instructions that, when executed, perform a method of integrated fuel management, the method comprising: sending a charging procedure to a first control unit coupled to a switching unit of an electric vehicle (EV) charging station comprising a plurality of output connections couplable to a plurality of EVs, wherein the switching unit comprises … a  lower voltage power supply that is separate from the input power supply, wherein the switching unit is operable for directing a charging current from the input power supply to an output connection of the plurality of output connections in response to commands from the first control unit that are according to the charging procedure; receiving state information for the EV charging station from the first control unit; and receiving state information for a non-charging fueling station coupled to a second control unit.

 Claims 37-40 are dependent on rejected claim 36, hence all rejected, at least, for their dependency on rejected claim.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YALKEW FANTU/
Primary Examiner, Art Unit 2859